155 T.C. No. 6



                  UNITED STATES TAX COURT



         DONNA M. SUTHERLAND, Petitioner v.
    COMMISSIONER OF INTERNAL REVENUE, Respondent



Docket No. 3634-18.                          Filed September 8, 2020.



       In 2010 P’s husband was convicted of tax crimes. As part of a
plea agreement he was required to file delinquent returns for 2005
and 2006. Just before his sentencing P signed joint returns with him
for those years.

       In August 2016 P filed a request for innocent spouse relief for
2005 and 2006. During the administrative review process P’s repre-
sentative concluded that R’s Appeals officer was incorrectly applying
the factors to determine P’s eligibility for relief. At that time the
scope and standard of review in this Court for stand-alone innocent
spouse cases were de novo. See Porter v. Commissioner, 132 T.C.
203, 206-210 (2009). Believing that his client would fare better be-
fore this Court P’s representative declined to make further evidentiary
submissions, and on November 15, 2017, R issued a determination
letter denying P’s request for relief. On February 20, 2018, P filed a
timely petition for review.
                                  -2-

       The Taxpayer First Act (Act), Pub. L. No. 116-25, sec. 1203,
133 Stat. at 988 (2019), added I.R.C. sec. 6015(e)(7) and (f)(2).
I.R.C. sec. 6015(e)(7) limits this Court’s review of the determination
in cases such as this to “(A) the administrative record established at
the time of the determination, and (B) any newly discovered or pre-
viously unavailable evidence.” Congress specified that the amend-
ments effected by Act sec. 1203(b) “shall apply to petitions or re-
quests filed or pending on or after the date of the enactment of this
Act,” July 1, 2019.

       On November 11, 2019, P filed a motion to remand. She con-
tends that if I.R.C. sec. 6015(e)(7) had been in effect when her re-
quest was pending with R she would have submitted additional evi-
dence into the administrative record. P acknowledges that remand is
typically not permitted in stand-alone innocent spouse cases. See
Friday v. Commissioner, 124 T.C. 220 (2005). But she urges that, in
light of the amendment to the scope of review, we should reconsider
that holding as applied to this case.

      Held: I.R.C. sec. 6015(e)(7) is applicable to petitions filed in
this Court on or after July 1, 2019. Because P’s petition was filed
before July 1, 2019, I.R.C. sec. 6015(e)(7) does not apply to this case.

      Held, further, because a de novo scope and standard of review
apply to P’s request, P’s motion to remand would serve no useful
purpose and will be denied for that reason.



David M. Klemm, Craig E. Reeder, and James H. Everett, for petitioner.

Carlton W. King and Nina P. Ching, for respondent.
                                         -3-

                                      OPINION


      LAUBER, Judge: This stand-alone innocent spouse case is currently before

the Court on petitioner’s motion to remand. The Internal Revenue Service (IRS or

respondent) opposes the motion, citing our holding in Friday v. Commissioner,

124 T.C. 220, 222 (2005), that we may not remand stand-alone innocent spouse

cases. Petitioner asks that we reconsider that holding in light of Congress’ 2019

amendment adding section 6015(e)(7),1 which limits the scope of our review in

such cases to “(A) the administrative record established at the time of the determi-

nation, and (B) any additional newly discovered or previously unavailable evi-

dence.” Believing that the scope of review as thus revised would disadvantage

her, petitioner seeks a remand that would enable her to submit additional evidence

into the IRS administrative record.

      The Taxpayer First Act (Act), Pub. L. No. 116-25, sec. 1203, 133 Stat. at

988 (2019), added section 6015(e)(7) and (f)(2) to the Code. Subsection (e)(7)

addresses the scope and standard of our review in stand-alone innocent spouse

cases. Subsection (f)(2) sets forth a limitation on the Secretary’s authority to grant

requests for equitable relief.

      1
      Unless otherwise noted, all statutory references are to the Internal Revenue
Code (Code) in effect at all relevant times.
                                          -4-

      Congress specified that the amendments effected by Act sec. 1203(b) “shall

apply to petitions or requests filed or pending on or after” July 1, 2019, the date of

the enactment. We interpret this provision to mean that section 6015(e)(7) is

effective for petitions filed in this Court on or after July 1, 2019, and that section

6015(f)(2) is effective for requests pending with the IRS on or after that date.

Because petitioner filed her petition in this Court before July 1, 2019, we hold that

subsection (e)(7) does not apply to this case.

      Given the amendment’s inapplicability, the scope and standard of review in

this case remain de novo. See Porter v. Commissioner, 132 T.C. 203, 206-210

(2009). That being so, the premise for petitioner’s request for a remand disap-

pears, and a remand would serve no useful purpose. Because we will deny her re-

mand motion for that reason, we need not address her request that we reconsider

our holding in Friday as applied to cases governed by the amendment.

                                     Background

      The following facts are derived from the parties’ pleadings and motion pa-

pers, including the attached exhibits. These facts are stated solely for the purpose

of ruling on the pending motion to remand and not as findings of fact in this case.

See Whistleblower 769-16W v. Commissioner, 152 T.C. 172, 173 (2019). Peti-

tioner resided in Massachusetts when she filed her petition.
                                         -5-

      In 2010 petitioner’s husband was indicted for tax crimes. He pleaded guilty,

and as part of his plea agreement he was required to submit delinquent tax returns

for 2005 and 2006 (among other years). Petitioner avers that she did not have an

independent filing obligation for 2005 or 2006 but believed she was required to

file joint returns with her husband. She signed the returns, as he requested, in the

courthouse cafeteria less than an hour before his sentencing on June 29, 2011.

      On September 1, 2016, petitioner filed a Form 8857, Request for Innocent

Spouse Relief, for 2005 and 2006. On that form she stated that she had signed the

returns during a “confusing and emotional” period, that the returns had been pre-

pared by her husband’s accountant with no input from her, and that she simply

signed the returns as instructed. She did not mark the box on the Form 8857 indi-

cating that she had any mental or physical health problems at that time, believing

that a “yes” answer would have required that she secure a medical diagnosis.

      On April 24, 2017, petitioner received a preliminary determination denying

her request, and she timely appealed. Her case was assigned to an Appeals officer

(AO) in the IRS Appeals Office in Covington, Kentucky (Appeals Office). Peti-

tioner appointed a representative to act on her behalf.

      Following several conversations with the AO, petitioner’s representative

formed the view that the AO was not properly applying the factors governing peti-
                                        -6-

tioner’s entitlement to relief and had made up his mind to deny her request. Be-

lieving that no further progress could be made at the Appeals Office and that his

client would receive a de novo scope of review in this Court, the representative

declined to submit additional evidence. The AO accordingly closed the case and

on November 15, 2017, issued a determination letter denying petitioner’s request.

      After timely petitioning this Court, petitioner filed on November 11, 2019, a

motion to remand. She contends that the amended scope of review ordained by

section 6015(e)(7) will disadvantage her by preventing her from introducing evi-

dence outside the IRS administrative record unless she can show that such evi-

dence is “newly discovered or previously unavailable.” She asks that we remand

the case to the Appeals Office to enable her to introduce into the administrative

record evidence concerning (among other things) her mental state when she signed

the returns. Respondent opposes the motion, contending that remand is not per-

mitted in a stand-alone innocent spouse case such as this.

                                    Discussion

A.    Innocent Spouse Relief

      Married taxpayers may elect to file a joint Federal income tax return. Sec.

6013(a). After making this election, each spouse is jointly and severally liable for

the entire tax due for that year. Sec. 6013(d)(3). In certain circumstances, how-
                                          -7-

ever, a spouse who has filed a joint return may seek relief from joint and several

liability under procedures set forth in section 6015.

      Section 6015(b) specifies general procedures for relief from liability, and

subsection (c) specifies procedures to limit liability for taxpayers who are no

longer married or are living separately. Section 6015(f)(1)(B) provides that

“equitable relief” may be afforded to a taxpayer if “relief is not available to such

individual under subsection (b) or (c).” Petitioner’s claim for relief is an equitable

claim under section 6015(f).

      “Under procedures prescribed by the Secretary” such relief may be available

if “taking into account all the facts and circumstances, it is inequitable to hold the

individual liable for any unpaid tax or any deficiency (or any portion of either).”

Sec. 6015(f)(1)(A); see sec. 1.6015-4(a), Income Tax Regs. The Commissioner

has specified procedures governing equitable relief. See Rev. Proc. 2013-34,

2013-43 I.R.B. 397. Relevant factors include (among others) the requesting

spouse’s marital status, knowledge about information on the return, and mental or

physical health. Id. sec. 4.03(2), 2013-43 I.R.B. at 400-403. The mental or physi-

cal health factor is evaluated as of the time the return was filed. Id. sec.

4.03(2)(g), 2013-43 I.R.B. at 403.
                                         -8-

B.    Scope and Standard of Review

      Section 6015(e) permits a taxpayer who is denied innocent spouse relief to

file a petition for review in this Court. “Such cases are referred to as ‘stand alone’

cases, in that they are independent of any deficiency proceeding.” Davidson v.

Commissioner, 144 T.C. 273, 273-274 (2015). As originally enacted section 6015

did not prescribe the scope or standard of review for equitable relief claims under

subsection (f). Before 2006 we generally reviewed denial of relief for abuse of

discretion. See Butler v. Commissioner, 114 T.C. 276, 291-292 (2000). However,

following amendments to section 6015 in 2006 we decided that the proper scope

and standard of review were de novo. See Porter, 132 T.C. at 206-210.

      In 2019 Congress made two amendments to section 6015, both of which

concerned claims for equitable relief. Act sec. 1203(a)(1) added section

6015(e)(7) to the Code. Captioned “Standard and Scope of Review,” it was de-

signed to clarify the scope and standard of review in this Court, which had been

the subject of differing appellate precedent. See H.R. Rept. No. 116-39, at 40

(2019). Section 6015(e)(7) provides:

      Any review of a determination made under this section shall be
      reviewed de novo by the Tax Court and shall be based upon--

                   (A) the administrative record established at the time of
             the determination, and
                                        -9-

                   (B) any additional newly discovered or previously
             unavailable evidence.

Act sec. 1203(a)(2) added subsection 6015(f)(2) to the Code. Captioned “Limita-

tion,” it provides:

      A request for equitable relief under this subsection may be made with
      respect to any portion of a liability that--

                   (A) has not been paid, provided that such request is made
             before the expiration of the applicable period of limitation
             under section 6502, or

                   (B) has been paid, provided that such request is made
             during the period in which the individual could submit a timely
             claim for refund or credit of such payment.

Act sec. 1203(b) specified that these amendments “shall apply to petitions or

requests filed or pending on or after the date of the enactment of this Act.” We

must decide how the effective date provision applies to this case.2




      2
        In several recent cases we had no occasion to decide the applicability of
section 6015(e)(7), noting that it would not have affected the outcome. See
Lassek v. Commissioner, T.C. Memo. 2019-145, at *2 n.2; Jones v. Commis-
sioner, T.C. Memo. 2019-139, at *2 n.2; Kruja v. Commissioner, T.C. Memo.
2019-136, at *8 n.4; cf. Rogers v. Commissioner, T.C. Memo. 2020-91, at *14
(“The parties agree that the evidence taken at trial * * * was ‘previously unavail-
able’ in the administrative record[.]”); Sleeth v. Commissioner, T.C. Memo. 2019-
138, at *3 (“We decide this case pursuant to section 6015(e)(7) as the administra-
tive record has been stipulated into evidence and the testimony taken at trial was
not available in the administrative record.”).
                                        -10-

C.    The Effective Date for Subsection (e)(7)

      On its face the effective date provision is ambiguous. “[P]etitions or re-

quests filed or pending” could mean “petitions filed or pending, or requests filed

or pending.” Alternatively, it could mean “petitions filed or requests pending.” If

the former reading is adopted, so that “pending” modifies both “petitions” and “re-

quests,” subsection (e)(7) likely would apply here because this case was pending

in this Court when the amendment was enacted. If the latter meaning is adopted,

so that “pending” modifies only “requests” and “filed” modifies only “petitions,”

subsection (e)(7) would not apply. Petitioner’s request for innocent spouse relief

had been resolved by the IRS, and hence was not “pending,” on or after July 1,

2019. And her petition to this Court was filed before that date.

      This is an example of structural (also called syntactic) ambiguity. It arises

where a sentence is susceptible to more than one meaning because of the way the

words or phrases are organized. See Catherine Anderson, Essentials of Linguis-

tics, ch. 9.1, Ambiguity (2018) (ebook), https://essentialsoflinguistics.pressbooks.

com/chapter/9-2-ambiguity/ (last visited Aug. 6, 2020). Clues to the meaning of

such sentences can be supplied by the context and by other linguistic and inter-

pretive tools.
                                          -11-

      For example, assume a municipal ordinance that is effective for “cars or

boats parked or docked” at a city marina after a specified date. This provision

would logically be interpreted to refer to “cars parked or boats docked.” That is

because each adjective comfortably modifies only one noun.

      On the other hand, assume a sales tax that is effective for “cars or trucks

sold or leased” after a specified date. Unless the context suggested otherwise, this

provision would likely be interpreted to refer to “cars sold or leased, or trucks sold

or leased.” Both adjectives comfortably modify both nouns, and it would be odd

to have different tax treatment for similar transactions involving similar vehicles.

      We conclude that Act sec. 1203(b) more closely resembles the first example

above. We have discovered no instance in which Congress, either in the Code or

in an uncodified effective date provision, has used the phrase “petition(s) pending”

when referring to ongoing matters in our Court. And interpreting Act sec. 1203(b)

to refer to “petitions filed [in this Court] or requests pending [with the IRS]” on or

after the effective date makes logical sense in light of the statutory context.

      Needless to say, the Code regularly refers (in various ways) to “petition(s)

filed” in this Court.3 Effective date provisions likewise key the applicability of

      3
        See, e.g., sec. 7433(b) (referring to a “petition filed”); sec. 7463(a)
(referring to “any petition filed” in small tax cases); sec. 7451 (imposing a fee for
                                                                           (continued...)
                                        -12-

statutory amendments to whether a petition has been filed in our Court.4 But a

search for instances in which “petition” appears within 10 words of “pending”

yields only one result--the effective date provision for subsection (e)(7). And in

this one instance “pending” does not unambiguously modify “petition.”

      When Congress intends to refer to ongoing matters in our Court, it has in-

variably used phrases like “cases pending” or “proceedings pending.”5 And the

absence from the Code of the phrase “petitions pending” makes linguistic sense.

“Pending” means “remaining undecided” or “awaiting decision.” Black’s Law



      3
        (...continued)
the “filing of any petition”). A search of the Code for some form of “file” appear-
ing within 10 words of “petition” yields at least 50 results.
      4
        For example, when amending section 6015 to add subsection (e)(6), Con-
gress made the amendment effective for “petitions filed under section 6015(e)
* * * after the date of * * * enactment.” See Consolidated Appropriations Act,
2016, Pub. L. No. 114-113, sec. 424(a), 129 Stat. at 3124 (2015). Effective dates
for amendments to other sections are similarly worded. See, e.g., Miscellaneous
Revenue Act of 1982, Pub. L. No. 97-362, sec. 106(a)(2), 96 Stat. at 1730 (“The
amendment made by this subsection shall apply with respect to petitions filed after
the date of the enactment of this Act.”); Economic Recovery Tax Act of 1981,
Pub. L. No. 97-34, sec. 751(b), 95 Stat. at 349 (“The amendment made by this
section shall apply to petitions filed after December 31, 1981.”).
      5
        See, e.g., sec. 6331(i)(1) (providing that no levy may be made “during the
pendency of any proceeding”); sec. 6871(c)(1) (referring to “the pendency of pro-
ceedings * * * pursuant to a petition to the Tax Court”); sec. 7422(j)(2)(C) (mak-
ing that subsection applicable if “there is no case pending in the Tax Court” and
“the time for filing a petition with the Tax Court * * * has expired”).
                                        -13-

Dictionary (11th ed. 2019). A request is properly described as “pending” until a

decision is made whether it will be granted or denied. Similarly, a petition for writ

of certiorari is properly described as “pending” because the Supreme Court has

discretion to grant or deny it.

      But this Court has no discretion to accept or reject a taxpayer’s petition.

The petition is filed, and the case remains pending until we issue a decision. Thus,

when Congress in effective date provisions has intended to refer to ongoing liti-

gation in this Court, it has referred to “pending cases” or “pending proceedings”

but never to “pending petitions.”6

      The structure of Act sec. 1203 strengthens our view that “filed” modifies

only “petitions” and that “pending” modifies only “requests.” Act sec. 1203(a)(1),

containing new subsection (e)(7), is addressed solely to the scope and standard of

      6
        See, e.g., Consolidated Appropriations Act, 2016, sec. 422(b), 129 Stat. at
3123 (“The amendments made by this section shall apply to cases pending as of
the day after the date of the enactment of this Act, and cases commenced after
such date of enactment.”); id. sec. 431(c), 129 Stat. at 3125-3126 (“The amend-
ments made by this section shall apply to proceedings commenced after the date
which is 180 days after the date of the enactment of this Act and * * * all proceed-
ings pending on such date.”); Omnibus Budget Reconciliation Act of 1989, Pub.
L. No. 101-239, sec. 7731(d), 103 Stat. at 2402 (“The amendments made by this
section shall apply to positions taken after December 31, 1989, in proceedings
which are pending on, or commenced after such date.”); Trademark Clarification
Act of 1984, Pub. L. No. 98-620, sec. 403, 98 Stat. at 3361 (“The amendments
made by this subtitle shall not apply to cases pending on the date of the enactment
of this subtitle.”).
                                           -14-

review in our Court. Act sec. 1203(a)(2), containing new subsection (f)(2), is

addressed solely to the Secretary’s authority to grant requests for equitable relief.

Act sec. 1203(b) provides that these amendments “shall apply to petitions or

requests filed or pending on or after the date of the enactment.” It is logical to

interpret “petitions * * * filed” as setting forth the effective date for the first

amendment, which deals with matters in our Court. And it is logical to interpret

“requests * * * pending” as setting forth the effective date for the second amend-

ment, which deals with requests received by the IRS.

      The canon against superfluity confirms this result. Under this canon, in

deciding on the proper interpretation of statutory text, “[i]t is our duty ‘to give

effect, if possible, to every clause and word of a statute.’” Duncan v. Walker, 533

U.S. 167, 174 (2001) (quoting United States v. Menasche, 348 U.S. 528, 538-539

(1955)). We are thus “‘reluctan[t] to treat statutory terms as surplusage’ in any

setting.” Id. (quoting Babbitt v. Sweet Home Chapter, Cmtys. for a Great Ore.,

515 U.S. 687, 698 (1995)).

      If we were to ignore Congress’ customary usage of the term “pending” and

read that term as modifying both “petitions” and “requests”--so that subsections

(e)(7) and (f)(2) would apply respectively to “petitions filed or pending” and “re-

quests filed or pending” on or after the effective date--then the word “filed” would
                                         -15-

be rendered superfluous. Under this reading, subsection (e)(7) would apply to all

open cases in our Court on July 1, 2019, as well as to new cases that came to the

Court thereafter, regardless of the dates on which the petitions were filed. And

subsection (f)(2) would apply to all requests pending in the IRS on July 1, 2019, as

well as to new requests received by the IRS thereafter, regardless of the dates on

which the requests were made.

      But if that was the result Congress wished to achieve, it could have referred

simply to “petitions or requests pending” on or after the effective date. The uni-

verse of “petitions or requests pending” on or after July 1, 2019, is the same as the

universe of “petitions filed or pending” and “requests filed or pending” on or after

that date. Put simply, this alternative reading leaves no work for the word “filed”

in the effective date provision, in direct conflict with our established practice of

giving effect “to every clause and word of a statute.” See, e.g., Klein v. Commis-

sioner, 149 T.C. 341, 355 (2017) (citing Lamie v. U.S. Tr., 540 U.S. 526, 534

(2004), and Negonsott v. Samuels, 507 U.S. 99, 106 (1993)).

      For these reasons, we conclude that Act sec. 1203(b) should be interpreted

to make section 6015(e)(7) effective for petitions filed in this Court on or after

July 1, 2019, and to make section 6015(f)(2) effective for requests pending in the

IRS on or after that date. Subsection (e)(7) is thus inapplicable to cases such as
                                           -16-

this, where the petition was filed before the effective date but the case remained

pending in this Court thereafter. This interpretation is consistent with the textual

and structural evidence discussed above. It also has the merit of preventing in-

equitable results that Congress presumably would have wished to avoid when pre-

scribing the transition to the amended scope of review ordained by subsection

(e)(7).

          For every request for innocent spouse relief pending with the IRS on or after

July 1, 2019, the taxpayer had the opportunity to adjust her evidentiary submis-

sions in light of the fact that the scope of our review would be limited to the ad-

ministrative record (apart from newly discovered or previously unavailable evi-

dence). And for most or all petitions filed in this Court on or after July 1, 2019,

the taxpayer would have completed the administrative process after that date and

have been aware of the need to fully develop the administrative record.7

          But if subsection (e)(7) were to apply to cases such as this--where the con-

clusion of the administrative process and the filing of the petition both preceded


          7
        Some taxpayers might have received a determination letter shortly before
July 1, 2019, with their petition to this Court due to be filed thereafter. See sec.
6015(e)(1)(A). It is not clear whether an AO could have reopened the case to
permit introduction of additional evidence in such circumstances. However, the
determination letter issued in response to innocent spouse requests invites the tax-
payer to call if she has questions about the final determination.
                                         -17-

July 1, 2019, but the case remained pending in this Court thereafter--a sort of

“gotcha” could occur. The taxpayer would have gone through the administrative

process believing that the scope of review in this Court was de novo. But she

would then learn, once the time came for trial, that the scope of review was not de

novo and that she could be prejudiced for not having made a more complete ad-

ministrative record.

      By amending the statute to provide that this Court’s review would be limit-

ed to the administrative record (apart from previously unavailable or newly dis-

covered evidence), Congress incentivized taxpayers to cooperate with the IRS by

building a complete record during the administrative process. By making Act sec.

1203(a) of the Act effective “on or after” July 1, 2019, Congress gave the amend-

ments prospective effect only. But if the revised scope of review in subsection

(e)(7) were applicable to cases like this, that amendment would have a kind of

retroactive effect, punishing taxpayers whom it is too late to incentivize.

      In sum, using the linguistic tools at our disposal, considering the amend-

ment’s overall context, and applying the anti-surplusage canon, we conclude that

the effective date provision is best interpreted to make subsection (e)(7) applicable

only to petitions filed in this Court on or after July 1, 2019. Petitioner filed her
                                       -18-

petition on February 20, 2018, more than 16 months before the amendment took

effect. We accordingly hold that section 6015(e)(7) has no application here.

D.    Motion To Remand

      This Court has previously declined to remand stand-alone innocent spouse

cases under section 6015(f). See Friday, 124 T.C. at 221-222. Petitioner urges

that we reconsider that holding as applied to cases governed by the 2019 amend-

ment. Representing that the scope of review as revised by subsection (e)(7) would

disadvantage her, she seeks a remand to the Appeals Office that would enable her

to submit additional evidence into the administrative record.

      Because we hold that section 6015(e)(7) does not apply, the scope and stan-

dard of review in this case will remain de novo, consistently with our case law pre-

dating the amendment. See Porter, 132 T.C. at 210. Petitioner will thus be free to

introduce at trial any competent evidence that she desires. Because the premise

for her motion to remand thus disappears, a remand (if we could order one) would

serve no useful purpose. We will accordingly deny her motion for that reason. Cf.

Burke v. Commissioner, 124 T.C. 189, 194 n.5 (2005) (declining to remand a col-

lection due process case because a remand would not be productive); Whistle-

blower 23711-15W v. Commissioner, T.C. Memo. 2018-34, 115 T.C.M. (CCH)

1154, 1156 n.7 (declining to remand a whistleblower case because a remand
                                        -19-

would serve no useful purpose). That being so, we have no need to address her

request that we reconsider our holding in Friday as applied to cases that are

governed by the amended statute.

      In consideration of the foregoing,


                                               An appropriate order will be issued.

      Reviewed by the Court.

    FOLEY, GALE, THORNTON, GUSTAFSON, PARIS, MORRISON,
KERRIGAN, BUCH, NEGA, PUGH, ASHFORD, URDA, COPELAND, JONES,
TORO, and GREAVES, JJ., agree with this opinion of the Court.